Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-QSB [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period ended: September 30, 2007 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-52776 NEWTOWN LANE MARKETING, INCORPORATED (Exact name of small business issuer as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 20-3547231 (I.R.S. Employer Identification No.) 47 School Avenue Chatham, NJ 07928 (Address of principal executive offices) 973-635-4047 (Issuers telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the issuer is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [X] No [ ] State the number of shares outstanding of issuers common equity as of the last practicable date: As of November 12, 2007, there were 29,000,000 shares of common stock outstanding. Transactional Small Business Disclosure Format (Check One): Yes [ ] No [X] NEWTOWN LANE MARKETING, INCORPORATED TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Page ITEM 1. FINANCIAL STATEMENTS Balance Sheets as of September 30, 2007 and March 31, 2007 (unaudited) 3 Statements of Expenses for the Three and Six Months Ended September 30, 2007 and 2006 and for the period from September 26, 2005 (Date of Inception) to September 30, 2007 (unaudited) 4 Statements of Changes in Stockholders Equity (Deficit) for the period from September 26, 2005 (Date of Inception) to September 30, 2007 (unaudited) 5 Statements of Cash Flows for the Six Months Ended September 30, 2007 and 2006 and for the period from September 26, 2005 (Date of Inception) to September 30, 2007 (unaudited) 6 NOTES TO FINANCIAL STATEMENTS (unaudited) 7 ITEM 2. MANAGEMENTS DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 11 ITEM 3. CONTROLS AND PROCEDURES 12 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 13 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 13 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 13 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 13 ITEM 5. OTHER INFORMATION 13 ITEM 6. EXHIBITS 13 SIGNATURES 14 FORWARD-LOOKING STATEMENTS Certain statements made in this Quarterly Report on Form 10-QSB are forward-looking statements regarding the plans and objectives of management for future operations and market trends and expectations. Such statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. The forward-looking statements included herein are based on current expectations that involve numerous risks and uncertainties. Our plans and objectives are based, in part, on assumptions involving the continued expansion of our business. Assumptions relating to the foregoing involve judgments with respect to, among other things, future economic, competitive and market conditions and future business decisions, of which are difficult or impossible to predict accurately and many of which are beyond our control. Although we believe that assumptions underlying the forward-looking statements are reasonable, any of the assumptions could prove inaccurate and, therefore, there can be no assurance that the forward-looking statements included in this report will prove to be accurate. In light of significant uncertainties inherent in the forward-looking statements included herein, the inclusion of such information should not regarded as a representation by us or any other person that our objectives and plans will be achieved. We undertake no obligation revise or update publicly any forward-looking statements for any reason. The terms we, our, us, or any derivative thereof, used herein refer to Newtown Lane Marketing, Incorporated, a Delaware corporation, and its predecessors. 2 PART I.  FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS: NEWTOWN LANE MARKETING, INCORPORATED (A Development Stage Company) BALANCE SHEETS (unaudited) September 30, March 31, 2007 2007 ASSETS Cash and cash equivalents $ $ Total current assets Non-current assets from discontinued operations - TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Accrued interest payable - Convertible notes payable, net of discount - Total current liabilities SHAREHOLDERS EQUITY (DEFICIT) Preferred stock, $0.001 par value; 1,000,000 shares authorized; none issued and outstanding - - Convertible Series A Preferred stock, $0.001 par value, 500 shares authorized; 500 and 0 shares issued and outstanding, respectively 1 - Common stock, $0.001 par value; 29,000,000 shares authorized; 29,000,000 and 5,232,784 shares issued and outstanding, respectively Additional paid-in capital Deficit accumulated during the development stage ) ) TOTAL SHAREHOLDERS EQUITY (DEFICIT) ) TOTAL LIABILITIES AND SHAREHOLDERS EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these financial statements. 3 NEWTOWN LANE MARKETING, INCORPORATED (A Development Stage Company) STATEMENTS OF EXPENSES (unaudited) September 26, 2005 Three Months Ended Six Months Ended (Inception) September 30, September 30, Through 2007 2006 2007 2006 September 30, 2007 Expenses: Selling, general and administrative $ Interest expense, net Total expenses Loss from continuing operations ) Loss from discontinued operations ) Net loss $ ) $ ) $ ) $ ) $ ) Net loss per share - basic and diluted Continuing operations $ ) $ ) $ ) $ ) Discontinued operations $ ) $ ) $ ) $ ) Net loss $ ) $ ) $ ) $ ) Weighted average shares outstanding - basic and diluted The accompanying notes are an integral part of these financial statements. 4 NEWTOWN LANE MARKETING, INCORPORATED (A Development Stage Company) STATEMENTS OF CHANGES IN STOCKHOLDERS EQUITY (DEFICIT) (unaudited) Deficit Accumulated Total Convertible, Series A Additional During the Stockholders Preferred Stock Common Stock Paid-in Development Equity Shares Amount Shares Amount Capital Stage (Deficit) Founders shares issued at inception - $ - 3,350,000 $ $ $ - $ Stock issued for services - - 350,000 `8,400 - Stock issued in connection with convertible notes - - 548,584 - Net loss - ) ) Balance at March 31, 2006 - - 4,248,584 ) ) Accrued consulting fees converted to stock - - - Stock issued for services to founders - - 600,000 - Transfer of officers shares - Issuance of stock options - Stock issued in exchange for options - - 125,000 - Net loss - ) ) Balance at March 31, 2007 - - 5,232,784 ) ) Stock transferred for services - Stock issued to retire debt and accrued interest - - 1,370,987 - Stock issued for cash proceeds 1 22,396,229 - Contributed Capital - Net loss - ) ) Balance at September 30, 2007 $ 1 29,000,000 $ $ $ ) $ The accompanying notes are an integral part of these financial statements. 5 NEWTOWN LANE MARKETING, INCORPORATED (A Development Stage Company) STATEMENTS OF CASH FLOWS (unaudited) September 26, 2005 Six Months Ended (Inception) September 30, September 30, Through 2007 2006 September 30, 2007 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) $ ) Net loss from discontinued operations ) ) ) Net loss from continuing operations ) ) ) Adjustments to reconcile net loss to cash used in operating activities: Share based compensation Amortization of debt discount Changes in operating assets and liabilities: Increase in other assets - ) - Increase (decrease) in accounts payable and accruals ) NET CASH USED IN OPERATING ACTIVITIES ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES Issuance of notes payable - - Principal payments made on notes payable ) - ) Proceeds from issuance of common and preferred stock - Contributed capital - NET CASH PROVIDED BY FINANCING ACTIVITIES - DISCONTINUED OPERATIONS Discontinued operating activities ) ) ) Discontinued investing activities - ) ) NET CASH USED IN DISCONTINUED OPERATIONS ) ) ) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD - CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOWS Interest paid $ - $ - $ - Income taxes - - - Non-cash Transactions Issuance of common stock for accounts payable $ - $ $ Issuance of common stock for debt and accrued interest - The accompanying notes are an integral part of these financial statements. 6 NEWTOWN LANE MARKETING, INCORPORATED NOTES TO FINANCIAL STATEMENTS September 30, 2007 (unaudited) NOTE 1 - DESCRIPTION OF COMPANY Newtown Lane Marketing Incorporated (we, our, us or Newtown) was incorporated in Delaware on September 26, 2005. We are a development stage company and hold the exclusive license to exploit the Dreesens Donut Brand in the United States with the exception of the states of Florida and Pennsylvania, where it has non-exclusive rights, and in Suffolk County, New York, which the licensor, Dreesens, retained for itself. We have undergone a change in control, as detailed below, and discontinued our efforts to promote the Dreesens Donut Brand. Accordingly, prior operations in this regard are reflected in these financial statements as discontinued operations. The interim financial information as of September 30, 2007 and for the three and six month periods ended September 30, 2007 and 2006 has been prepared without audit, pursuant to the rules and regulations of the United States Securities and Exchange Commission (the SEC). Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to such rules and regulations, although we believe that the disclosures made are adequate to provide for fair presentation. These financial statements should be read in conjunction with the financial statements and the notes thereto, included in our Annual Report on Form 10-KSB, as amended, for the fiscal year ended March 31, 2007, previously filed with the SEC. In the opinion of management, all adjustments (which include normal recurring adjustments) necessary to present a fair statement of our financial position as of September 30, 2007, and results of operations and cash flows for the three and six months ended September 30, 2007 and 2006, as applicable, have been made. The results of operations for the three and six months ended September 30, 2007 are not necessarily indicative of the operating results that may be expected for the full fiscal year or any future periods. CHANGE OF OWNERSHIP TRANSACTIONS On August 8, 2007 (the Effective Date), we entered into and closed a Stock Purchase Agreement (the Purchase Agreement) with Moyo Partners, LLC, a New York limited liability company (Moyo) and R&R Biotech Partners, LLC, a Delaware limited liability company (R&R collectively with Moyo, the Purchasers), pursuant to which we sold to them, in the aggregate, twenty two million three hundred ninety six thousand two hundred twenty nine (22,396,229) shares of our common stock, par value $0.001 per share (Common Stock) and five hundred (500 ) shares of newly created Series A Convertible Preferred Stock, par value $0.001 per share (the Preferred Stock), each share convertible at the option of the holder into seventy four thousand seventy-five and one-half (74,075.5) shares of Common Stock, for aggregate gross proceeds to us of $600,000. The shares of Preferred Stock are convertible only to the extent there are a sufficient number of shares of Common Stock available for issuance upon any such conversion. On the Effective Date: (i) the Purchasers acquired control of Newtown, with (a) R&R acquiring forty seven million five hundred forty seven thousand one hundred eighty three (47,547,183) shares of Common Stock (assuming the conversion by R&R of the four hundred (400) shares of Preferred Stock it acquired pursuant to the Purchase Agreement into twenty nine million six hundred thirty thousand two hundred (29,630,200) shares of Common Stock) constituting 72% of the then issued and outstanding shares of Common Stock, and (b) Moyo acquiring eleven million eight hundred eighty six thousand seven hundred ninety six (11,886,796) (assuming the conversion by Moyo of its one hundred (100) shares of Preferred Stock it acquired pursuant to the Purchase Agreement into seven million four hundred seven thousand five hundred fifty (7,407,550) shares of Common Stock) constituting 18% of the then issued and outstanding shares of Common Stock; and (ii) in full satisfaction of our obligations under outstanding convertible promissory notes in the principal amount of $960,000 (the December Notes), the Noteholders of the December Notes converted an aggregate of $479,811 of principal and accrued interest into 1,370,987 shares of Common Stock and accepted a cash payment from us in the aggregate amount of $625,030 for the remaining principal balance. On the Effective Date: (i) Arnold P. Kling was appointed to our Board of Directors (Board) and served together with Vincent J. McGill, a then current director who continued to serve until August 20, 2007, the effective date of his resignation from our Board; (ii) all of our then officers and directors, with the exception of Mr. McGill, resigned from their respective positions with us; (iii) our Board appointed Mr. Kling as president and Kirk M. Warshaw as chief financial officer and secretary; and (iv) we relocated our headquarters to Chatham, New Jersey. Following Mr. McGills resignation from our Board on August 20, 2007, Mr. Kling became our sole director and president. 7 NEWTOWN LANE MARKETING, INCORPORATED NOTES TO FINANCIAL STATEMENTS September 30, 2007 (unaudited) NOTE 1 - DESCRIPTION OF COMPANY (continued) THE COMPANY TODAY Since the Effective Date, our main purpose has been to serve as a vehicle to acquire an operating business and have no specific plan other than to engage in a merger or acquisition transaction with a yet-to-be identified company or business. Our principal business objective for the next 12 months and beyond such time will be to achieve long-term growth potential through a combination with an operating business rather than immediate, short-term earnings. We will not restrict our potential candidate target companies to any specific business, industry or geographical location and, thus, may acquire any type of business. The analysis of new business opportunities will be undertaken by or under the supervision of our officers and directors. We have no employees. NOTE 2  BASIS OF PRESENTATION The condensed financial statements have been prepared by us, without audit, pursuant to the rules and regulations of the SEC. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to such rules and regulations. In the opinion of management, the accompanying condensed financial statements include all adjustments (consisting of normal, recurring adjustments) necessary to make our, results of operations and cash flows not misleading as of September 30, 2007. The results of operations for the three and six months ended September 30, 2007 are not necessarily indicative of the results of operations for the full year or any other interim period. These financial statements should be read in conjunction with the financial statements and the notes thereto, included in our Annual Report on Form 10-KSB for the fiscal year ended March 31, 2007, previously filed with the SEC. NOTE 3  SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Use of Estimates - The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. Fair Value of Financial Instruments - Pursuant to SFAS No. 107, Disclosures About Fair Value of Financial Instruments, we are required to estimate the fair value of all financial instruments included on our balance sheet as of September 30, 2007. We consider the carrying value of accrued expenses in the financial statements to approximate their face value. Embedded Conversion Features - Newtown evaluates embedded conversion features within convertible debt and convertible preferred stock under paragraph 12 of SFAS 133 and EITF 00 19 to determine whether the embedded conversion feature should be bifurcated from the host instrument and accounted for as a derivative at fair value with changes in fair value recorded in earnings. If the conversion feature does not require derivative treatment under SFAS 133 and EITF 00 19, the instrument is evaluated under EITF 98 5 and EITF 00 27 for consideration of any beneficial conversion feature. Statements of Cash Flows - For purposes of the statements of cash flows we consider all highly liquid investments purchased with a remaining maturity of three months or less to be cash equivalents. NOTE 4  GOING CONCERN As shown in the accompanying financial statements, Newtown incurred recurring net losses of $314,257 and $640,793 for the six month periods ended September 30, 2007 and 2006, respectively, and has an accumulated deficit of $1,802,338 and working capital of $26,875 as of September 30, 2007. These conditions raise substantial doubt as to Newtowns ability to continue as a going concern. The financial statements do not include any adjustments that might be necessary if Newtown is unable to continue as a going concern. NOTE 5  STOCKHOLDERS EQUITY On the Effective Date, we entered into and closed the Purchase Agreement with the Purchasers, pursuant to which we sold to them, in the aggregate, twenty two million three hundred ninety six thousand two hundred twenty nine (22,396,229) shares of our Common Stock and five hundred (500 ) shares of Preferred Stock, each share convertible at the option of the holder into seventy four thousand seventy-five and one-half (74,075.5) shares of Common Stock, for aggregate gross proceeds to us of $600,000. The shares of 8 NEWTOWN LANE MARKETING, INCORPORATED NOTES TO FINANCIAL STATEMENTS September 30, 2007 (unaudited) NOTE 5  STOCKHOLDERS EQUITY (continued) Preferred Stock are convertible only to the extent there are a sufficient number of shares of Common Stock available for issuance upon any such conversion. On the Effective Date: (i) the Purchasers acquired control of Newtown, with (a) R&R acquiring forty seven million five hundred forty seven thousand one hundred eighty three (47,547,183) shares of Common Stock (assuming the conversion by R&R of the four hundred (400) shares of Preferred Stock it acquired pursuant to the Purchase Agreement into twenty nine million six hundred thirty thousand two hundred (29,630,200) shares of Common Stock) constituting 72% of the then issued and outstanding shares of Common Stock, and (b) Moyo acquiring eleven million eight hundred eighty six thousand seven hundred ninety six (11,886,796) (assuming the conversion by Moyo of its one hundred (100) shares of Preferred Stock it acquired pursuant to the Purchase Agreement into seven million four hundred seven thousand five hundred fifty (7,407,550) shares of Common Stock) constituting 18% of the then issued and outstanding shares of Common Stock; and (ii) we satisfied all of our then outstanding convertible promissory notes in the principal amount of $960,000 by issuing to the Noteholders an aggregate of 1,370,987 shares of Common Stock and paying them cash in the aggregate amount of $625,030. We analyzed the conversion feature associated with the Preferred Stock for derivative accounting consideration under SFAS No. 133 Accounting for Derivative Instruments and Hedging Activities and EITF 00 19 Accounting for Derivative Financial Instruments Indexed to, and Potentially Settled in, a Companys Own Stock. Based on our analysis, we determined the conversion feature met the criteria for classification in equity and did not require derivative treatment under SFAS 133 and EITF 00 19. The conclusion to classify it as equity and not debt was based upon the provision in the Certificate of Designation for the Preferred Stock that states, in part, that the Preferred Stock is convertible only to the extent that there are sufficient authorized shares of Common Stock available for issuance. Since there were insufficient number of shares of Common Stock authorized, the convertibility of the Preferred Stock was not possible and hence we had no liability associated with the Preferred Stock. As of September 30, 2007, our authorized capital stock consists of 29,000,000 shares of Common Stock and 1,000,000 shares of Preferred Stock of which all the authorized shares of Common Stock, and 500 shares of Preferred Stock, are issued and outstanding. All currently outstanding shares of capital stock are validly issued, fully paid and non-assessable. NOTE 6  NEW ACCOUNTING PRONOUNCEMENTS In February 2007, The Financial Accounting Standards Board (the FASB) issued Statement of Financial Accounting Standards No. 159 The Fair Value Option for Financial Assets and Financial Liabilities (SFAS No. 159). SFAS No. 159 permits entities to choose, at specified election dates, to measure eligible items at fair value (the fair value option). A business entity shall report unrealized gains and losses on items for which the fair value option has been elected in earnings at each subsequent reporting date. The objective is to improve financial reporting by providing entities with the opportunity to mitigate volatility in reported earnings caused by measuring related assets and liabilities differently without having to apply complex hedge accounting provisions. SFAS No. 159 is effective as of the beginning of an entitys first fiscal year that begins after November 15, 2007. Early adoption is permitted as of the beginning of a fiscal year that begins on or before November 15, 2007, provided the entity also elects to apply the provisions of SFAS No. 157, Fair Value Measurements (SFAS No. 157). Management believes SFAS No. 159 will not have a material impact on our financial statements once adopted. In September 2006, the SEC issued Staff Accounting Bulletin No. 108, Considering the Effects of Prior Year Misstatements when quantifying Misstatements in Current Year Financial Statements (SAB 108). SAB 108 requires companies to evaluate the materiality of identified unadjusted errors on each financial statement and related financial statement disclosure using both the rollover approach and the iron curtain approach, as those terms are defined in SAB 108. The rollover approach quantifies misstatements based on the amount of the error in the current year financial statement, whereas the iron curtain approach quantifies misstatements based on the effects of correcting the misstatement existing in the balance sheet at the end of the current year, irrespective of the misstatements year(s) of origin. Financial statements would require adjustment when either approach results in quantifying a misstatement that is material. Correcting prior year financial statements for immaterial errors would not require previously filed reports to be amended. If a company determines that an adjustment to prior year financial statements is required upon adoption of SAB 108 and does not elect to restate its previous financial statements, then it must recognize the cumulative effect of applying SAB 108 in fiscal 2006 beginning balances of the affected assets and liabilities with a corresponding adjustment to the fiscal 2006 opening balance in retained earnings. SAB 108 is effective for interim periods of the first fiscal year ending after November 15, 2006. The adoption of SAB 108 did not have an impact on our financial statements. In September 2006, the FASB issued SFAS No. 157. SFAS 157 defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about fair value measurements. SFAS 157 applies under other accounting pronouncements that require or permit fair value measurements, the board having previously concluded in those 9 NEWTOWN LANE MARKETING, INCORPORATED NOTES TO FINANCIAL STATEMENTS September 30, 2007 (unaudited) NOTE 6  NEW ACCOUNTING PRONOUNCEMENTS (continued) accounting pronouncements that fair value is a relevant measurement attribute. Accordingly, SFAS 157 does not require any new fair value measurements. However, for some entities, the application of SFAS 157 will change current practices. SFAS 157 is effective for financial statements for fiscal years beginning after November 15, 2007. Early adoption is permitted provided that the reporting entity has not yet issued financial statements for that fiscal year. Management believes SFAS 157 will not have a material impact on our financial statements once adopted. Other accounting standards that have been issued or proposed by the FASB or other standards-setting bodies that do not require adoption until a future date are not expected to have a material impact on the consolidated financial statements upon adoption. NOTE 7  SUBSEQUENT EVENT On October 19, 2007, we put into effect an amendment to our Certificate of Incorporation to increase to 100,000,000 the number of authorized shares of Common Stock available for issuance. 10 ITEM 2. MANAGEMENTS DISCUSSION AND ANALYSIS OR PLAN OF OPERATION Plan of Operation We are a development stage corporation with limited operations and have very limited revenues from our business operations since our incorporation in September 2005. We currently hold the exclusive license to exploit the
